762 F.2d 1013
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES OF AMERICA, PLAINTIFF-APPELLEE,v.JAMES C. THREET, DEFENDANT-APPELLANT.
NO. 84-1602
United States Court of Appeals, Sixth Circuit.
4/12/85
ORDRER

1
BEFORE:  MERRITT and CONTIE, Circuit Judges; and KINNEARY, District Judge.*


2
Threet appeals pro se from the district court's order denying his motion to vacate.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Threet pled guilty in Detroit district court to one count of possession with intent to distribute phencyclidine.  He was sentenced to ten years imprisonment and three years special parole.  His motion to vacate raises an issue under the Interstate Agreement on Detainers Act (IAD).  18 U.S.C.A. App., pp. 446-74 (Supp. 1984).


4
The federal authorities brought Threet to Detroit from the Jackson State Prison in Michigan by means of a writ of habeas corpus ad prosequendum.  Threet argues that the writ was a detainer under the terms of the IAD and that the terms of the IAD were violated by the manner in which he was brought to Detroit.


5
Contrary to Threet's position, a writ of habeas corpus ad prosequendum is not a detainer for purposes of the IAD.  United States v. Mauro, 436 U.S. 340, 360-1 (1978).  So none of the rights listed in the IAD applied to Threet's case.  Even if the IAD did apply, Threet's guilty plea waived all of those rights.  Kowalak v. United States, 645 F.2d 534, 537 (6th Cir. 1981).  The district court was correct to deny the motion to vacate.


6
The order of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable Joseph P. Kinneary, U.S. District Judge for the Southern District of Ohio, sitting by designation